Title: To George Washington from William Heath, 19 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 19th 1782
                  
                  I was the last evening honored with yours of the 17th. I
                     apprehend it will be necessary to lay General Bevilles letter before the
                     Arbitrators as a check upon the representations which will be made by the State
                     Agent of the great number of horses kept, and forrage consumed by the French
                     Army. Your Excellencys observations shall be subjoined.
                  Enclosed is a letter from Major Gibbs and a New York paper of the
                     15 sent up by the Major last evening. I have the honor to be with the greatest
                     respect Your Excellency’s Most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        
                        Dr Sir.
                        Light Infantry Camp nigh Croton June 18th 1782. 10 oClock. A.M.
                     
                     I was yesterday in the Afternoon honored with your letter of
                        the 16th, inclosing a Boston paper of the 6th for which I beg you to accept
                        my warmest acknowledgements.
                     Late last evening I recd the inclosed paper of the 15th, with
                        some further intilligence respecting the movements of the enemy, which I do
                        myself the pleasure to transmit.
                     All the heavy Cannon, & military stores, of every
                        kind, except the field artillery attached to the several Corps, are removed
                        from Fort Washington, Laurell Hill, & from all the out posts on York
                        Island, and likewise the heavy cannon &c., from Fort George (my
                        informant says) are also removed, They have formed a park in front of the
                        new prison (formerly our grand parade) which is to be the grand deposit of
                        Military stores.
                     Several vessells have been taken in heavy cannon, Cariages,
                        & stores these some days past, and it is given out they are to be
                        carried to the narrows, where they are going to Fortify against an expected
                        French Fleet. The freinds to Government are much allarmed at the great
                        movements made in the City, my informant says, there has never been, such a
                        bustle with them, since they have been in N. York. The 37th British regt was
                        to march yesterday morning from their out posts to New York when it was said
                        they were to embark. A Court Martial composed of British Officers, have been
                        setting these several days, for the trial of Lipencut. and it was currently
                        reported he would be given up. 
                     Sir Guy Carleton is very busy in visiting the prisons,
                        provost, Hospitals &c., and every place where prisoners were
                        confined. he has curtailed the expence of the Garrison, it is said beyond
                        account, by derangeing many of the departments more particularly the staff.
                     I have given Captn Stone (who marched this morning at day light
                        to releive Captn Bradford at the New Bridge) particular directions,
                        respecting the collecting all the Boats, at the mouth of Croton, on both
                        sides of the river, But it will be impossible to prevent the intercourse,
                        carried on between the Inhabitants, & the enemy, by water, unless a
                        guard boat or two is stationed on the river, boats are constantly passing
                        att all times & seasons, from above & below Croton towards. 
                        New York, those who do not go by Dobbs ferry land about Tarry Town &
                        that vicinity.
                     I must beg leave to trouble you, by requesting, that a surgeon
                        may be sent to this post, & a Mate to the post of Bedford, as
                        several men being recruits need their immediate assistance. I flatter myself
                        this will be done as soon as possible. I have the honor to be With great
                        respect & regard Dr Sir Your most.  Obedt humbe servant
                     
                        C. Gibbs Major 2d M. Regt
                        Comdg on the lines
                     
                  
                   
               